Citation Nr: 0517027	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tooth extractions 
in addition to service connected teeth numbered 2, 19, 29, 
30, and 31.  

2.  Whether the appellant filed a timely appeal from a July 
1998 rating decision denying his application to reopen a 
claim for service connection for residuals of a right foot 
injury.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel








INTRODUCTION

The veteran served on active duty from February 1954 to March 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for disability of the temporomandibular 
joint (TMJ) was denied by the Board in a September 1993 
decision.  Reconsideration of this determination was denied 
by the Board in February 1994.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court), who affirmed the September 1993 Board 
decision.  However, the Court also identified an additional 
issue, entitlement to service connection for tooth 
extractions that it referred to the Board for adjudication 
without retaining jurisdiction over the matter.  In November 
1995, the Board remanded this issue to the RO, who developed 
the matter of entitlement to VA outpatient dental treatment 
and returned the case to the Board.  

In April 1997, the Board again remanded the case.  At that 
time, the issues listed were entitlement to service 
connection for tooth extractions and eligibility for VA 
outpatient dental treatment.  At that time the Board pointed 
out that correspondence received from the veteran made it 
appear that he was not, in fact, claiming VA outpatient 
dental care.  This matter was to be resolved by the RO.  

By rating decision in January 1998 the RO granted service 
connection for teeth numbered 2, 19, 29, 30, and 31.  They 
also denied dental treatment and entitlement to service 
connection for dental trauma.  The veteran submitted 
correspondence indicating that he wished to continue his 
appeal for service connection for additional tooth 
extractions and a general disagreement with the January 1998 
rating decisions.  The RO took this as a notice of 
disagreement with the noncompensable rating for the tooth 
extractions and developed the issue of the propriety of the 
rating assigned.  A statement of the case was issued on this 
issue.  

A July 1998 rating decision by the RO declined the veteran's 
application seeking to reopen a previously denied claim of 
service-connection for residuals of a right foot injury.

In an October 2000 decision, the Board granted service 
connection for dental trauma to tooth numbered 9 and denied 
service connection for teeth in addition to teeth numbered 2, 
19, 29, 30, and 31, for which service connection had been 
previously established by the RO.  The appellant appealed the 
Board's denial to the Court, and the Board's decision was 
vacated pursuant to a July 2001 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings. The 
parties requested that the Court vacate the Board's October 
2000 decision regarding the denial of service connection for 
teeth in addition to teeth numbered 2, 19, 29, 30, and 31, 
and remand the matter so that the Board could consider the 
appellant's claim under the Veterans Claims Assistance Act of 
2000 (VCAA). The Court granted the joint motion and remanded 
the case to the Board.

In October 2003, the Board remanded the case to the RO for 
further development, to include compliance with the Court's 
order.  In its remand the Board noted that while the case was 
pending at the Board the veteran submitted a substantive 
appeal concerning the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for the residuals of a right foot injury which had 
been denied by the RO in July 1998.  The Board in its October 
2003 remand directed the RO to adjudicate the issue as to 
whether the veteran's substantive appeal was timely submitted 
and if the claim was denied to furnish the veteran a 
supplemental statement of the case.  These actions have been 
accomplished and the case has since been returned to the 
Board and is now ready for appellate review. 


FINDINGS OF FACT

1.  Service connection is in effect for connected extracted 
teeth numbered 2, 19, 29, 30, and 31 and dental trauma to 
tooth numbered 9.

2.  Service dental records show extraction of no teeth other 
than the service-connected teeth numbered 2, 19, 29, 30, and 
31.  

3.  In a decision dated July 1998, the RO denied the 
veteran's application seeking to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
right foot injury.

4.  The veteran was provided a statement of the case on the 
above issue on August 13, 2001, and advised of the 
requirement that he perfect his appeal by filing a 
substantive appeal; the veteran's substantive appeal was 
received on May 8, 2002.


CONCLUSIONS OF LAW


1.  Residuals of dental trauma and/or tooth extractions in 
addition to service-connected teeth numbered 2, 19, 29, 30, 
and 31 were neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.381, 3.382 (1993).

2. The veteran's substantive appeal of the July 1998 RO 
rating action was not timely filed and the July 1998 RO 
determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, statements of the case 
in June 1998 and August 2001 and a supplemental statement of 
the case dated in January 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, in a February 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claims, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claims.  Most notably VA treatment records, statements 
from the veteran's private physicians and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the February 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decisions in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection for Tooth Extractions 

Factual Background.

Service dental records show that the veteran was missing only 
his third molars at the time of entry into active duty.  
Dental records show tooth extractions in March 1955, April 
1955, and March 1958.  These teeth, now numbered 2, 19, 29, 
30, and 31 are the only teeth shown to have been extracted 
while the veteran was on active duty.  Additionally, service 
dental records show that the veteran underwent a nerve 
extirpation of tooth number 9 in October 1958 as a result of 
trauma.  A root canal was performed in January 1959.  The 
last dental treatment of record during service is dated in 
February 1959.  On examination for separation from service, 
in 1959, no notation of missing teeth was made.  It was noted 
only that the veteran's dental status was acceptable.  

Reports of post service dental treatment from the veteran's 
private dentists, dated in 1991, show treatment beginning in 
1988.  These records do not indicate the specific teeth that 
the veteran was missing as they were primarily concerned with 
the veteran's TMJ dysfunction.  

In January 1998 the RO granted service connection for 
extracted teeth numbered 2, 19, 29, 30, and 31

In October 2000 Board granted service connection for dental 
trauma to tooth numbered 9.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Wisdom teeth (i.e., third molars) extracted during service 
are not, as a matter of law, subject to service connection, 
unless they were extracted for reasons other than malposition 
or impaction. 38 C.F.R. § 3.382(c). 


With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service. 38 C.F.R. § 3.381(a). (1993).

Provisions for service connection for dental disorders are 
contained in 38 C.F.R. §§ 3.381 and 3.382 (1993).  It is 
important to note that, while many of these provision were 
amended in 1994 and 1999, the veteran's claim for service 
connection for tooth extractions was found by the Court to be 
involved with a claim filed in 1992.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  The regulations in effect prior to 1994 are clearly 
more favorable to the veteran and will be applied in this 
case.  

The veteran contends that he had several additional teeth 
extracted between the time he had his last dental examination 
treatment in February 1959 and his discharge from service.  
However, this is not documented in the service medical 
records.  As the veteran has not submitted competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection, 
service connection must be denied.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).

Whether a Timely Appeal Was Filed.

The pertinent law and regulations in this case are quite 
specific.  A substantive appeal must be filed within 60 days 
from the date the originating agency mails a statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302. In the 
absence of a perfected appeal of a determination by the RO, 
that determination shall become final, and the claim will not 
thereafter be reopened or allowed except as otherwise 
provided in the regulations.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In this case, the appellant was notified of the RO's 
determination regarding his claims at issue and the basic 
reasons therefore on July 28, 1998.  He initiated an appeal 
of that determination and, pursuant to a Board remand in 
October 2000 was issued a statement of the case on August 13, 
2001.  However, his substantive appeal, VA Form 9, was not 
received until May 8, 2002.  

Unfortunately, the appellant's substantive appeal was not 
received within the allowed time period as set forth above, 
which, in this case, would be no later than October 13, 2001.  
The veteran's substantive appeal was not received until more 
than six months after the deadline imposed by the 
regulations.  

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeline standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105; 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  

Furthermore, the Court after acknowledging that the timeline 
standards are clear and unambiguous, has held that in the 
absence of a timely substantive appeal the proper action for 
the Board is to dismiss the claim.  Roy v. Brown, 5 Vet.App. 
554 (1993).  In the case now before the Board, the veteran 
clearly did not timely file a substantive appeal with respect 
to his application to reopen his previously denied claim for 
entitlement to service connection for residuals of a right 
foot injury.  Therefore, the Board lacks jurisdiction with 
respect to this claim and it is dismissed.  


ORDER

Service connection for tooth extractions other than teeth 
numbered 2, 19, 29, 30, and 31 is denied.  

A timely appeal from a July 1998 rating decision denying an 
application to reopen a claim for service connection for 
residuals of a right foot injury, having not been filed, the 
appeal is dismissed.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


